Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 21, 2017

                                           No. 04-17-00272-CR

                                    IN RE Dominic S. ANDERSON

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On July 7, 2017, Relator filed a letter with this court that this court construes to be a
motion for rehearing. This court denied Relator’s petition for writ of mandamus because Relator
failed to attach any of supporting documents required under Texas Rule of Appellate Procedure
52.7(a). Relator’s motion for rehearing does not provide any grounds for this court to reconsider
the denial of Relator’s petition for writ of mandamus. Further, the motion was filed more than
fifteen days after the final order denying mandamus relief. See TEX. R. APP. P. 52.9.
Accordingly, the motion for rehearing is DENIED.

           It is so ORDERED on July 21, 2017.


                                                            _________________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                            ___________________________________
                                                            Luz Estrada
                                                            Chief Deputy Clerk


1
  This proceeding arises out of Cause No. 14-2309-CR-A, styled State of Texas v. Dominic S. Anderson, pending in
the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.